OPINION
BY THE COURT:
This is an appeal on questions of law and fact from an order of the Court of Common Pleas of -Hancock County, Ohio. Cash in lieu of.bond for appeal has been deposited with the Clerk of Courts according to' Jaw.. Motion has been filed to dismiss the appeal.
The appeal is taken by C. Cecil Huntsman, who was the attorney for Ocia P. St. John, plaintiff in a .partition action in the Common Pieas Court *310of Hancock County, Ohio, wherein Dell D. St. John and others are defendants.
The sole question involved in the appeal is the division of attorney fees which were by the order of the Common Pleas Court fixed at five hundred and forty dollars and divided- equally between C. (' ieil Huntsman, attorney for plaintiff, id A. G. and R. E. Fuller, attorneys ,foi iefendants.
The appeal . ; by C. Cecil Huntsman the attorney for plaintiff in his individual capacity.
The order appealed from is only an incidental order in the partition proceeding and is not such a judgment as will sup- ■ port an appeal on questions of law and. fact. Eaton v Robison et, 47 Oh Ap 436, affirmed under the name of Union Joint Stock Land Bank of Detroit, Michigan v Eaton, et, 127 Oh St 587.
An attorney or other person entitled to have fees taxed as costs in an action cannot in his own name prosecute an appeal on questions of law to reverse an order of the court taxing the costs, and partially disallowing his claim for fees in the case. John C. Fiedeldey v Albert D. Diserens, 26 Oh St 312.
For the reasons .mentioned, the appeal is not sustainable either as an appeal on questions of law and fact or as an appeal on questions of law, and for want of jurisdiction of the subject matter, the appeal will be dismissed and stricken from the docket.'
As- the appeal- is dismissed for want of jurisdiction of the subject matter the court can only- strike- the cáse .from its docket • and- can render no judgment-for-scosts. Norton v McLeary, 8 Oh St 171.
CROW.-PJ.; KLINGER and GUERNSEY, - JJ., concur: r .